Order filed January 13, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                   NO. 14-14-00684-CV
                       ___________
  MECHANICAL SYSTEMS LIMITED AND CHIEF TONY UKASANYA,
                        Appellants
                                         V.
                  JOLACO MARITIME SERVICES, Appellee


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010055


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 55th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On November 12, 2014, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter=s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM